Citation Nr: 0424607	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the right knee, patellofemoral and medial compartment 
degenerative joint disease, medial meniscus tear with 
articular extension, and destruction of articular cartilage.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from June 1960 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA). The RO granted service connection for 
the right knee and denied service connection for the left 
knee.  The veteran appealed the initial rating assigned for 
his right knee. 


FINDINGS OF FACT


1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's right knee is shown to have range of motion 
between 5 and 120 degrees.

3.  The veteran has complaints of pain on motion of his right 
knee during flare-ups and exacerbations, and difficulty 
ambulating, such limitation is not shown to be the equivalent 
of limitation of flexion to 30 degrees or extension to 15 
degrees.

4.  The veteran is not shown to have subluxation or lateral 
instability on physical examination.




CONCLUSION OF LAW


The criteria for entitlement to an initial evaluation in 
excess of 10 percent for the right knee, patellofemoral and 
medial compartment degenerative joint disease, medial 
meniscus tear with articular extension, and destruction of 
articular cartilage, have not been met for the period of the 
appeal.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.7, and 4.71a, Diagnostic Codes 5010, 
5003, 5257, 5258, 5260, 5261 (2003); VAOPGCREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States 
Marines Corps from June 1960 to October 1966, including a 
tour of duty in Vietnam.

The veteran filed a claim for service connection in January 
1985.  He claimed entitlement for jungle rot of the left 
foot, arthritis and torn ligaments of the left knee, a left 
leg fracture and a left great toe injury.  His claim was 
denied.

The veteran filed a subsequent claim for right knee injuries 
in June 2002 and service connection was granted in January 
2003.  The RO assigned a 10 percent rating based on the 
objective evidence of painful motion rated under Diagnostic 
Code 5010.  It was concluded that the symptoms did not 
include frequent episodes of locking and effusion of the 
right knee.

The veteran submitted pertinent evidence regarding his right 
knee from 2002 to 2003.  In an orthopedic consult from April 
2002, the veteran complained of pain, swelling and buckling 
of the right knee.  The examiner noted that the veteran 
stated the pain stemmed from an in-service injury 40 years 
prior, but that he only began to experience the 
aforementioned symptoms within the past 3 years.  The 
examiner concluded, stating that the veteran had degenerative 
disc disease (DJD) and had torn both his medial and lateral 
menisci.  X-rays revealed a reasonable joint interval, but an 
arthroscopy was recommended.

In June 2002, the veteran underwent magnetic resonance 
imaging (MRI).  The MRI revealed that the veteran's bone 
marrow signal was within normal limits, with no evidence of 
contusion or fracture.  The lateral and medial collateral 
ligaments were intact while small joint effusion was present.  
The findings reported severe patellofemoral osteoarthritis 
and moderate medial compartmental osteoarthritis.  A vertical 
tear involving the posterior horn of the medial meniscus with 
inferior and superior articular extension was also noted.  
The examiner also recommended the veteran for an arthroscopy.

In November 2002, the VA examination noted that the veteran 
complained of pain, weakness, stiffness and swelling of the 
right knee.  The veteran stated that the knee occasionally 
gave way and locked and he was subject to fatigue.  There 
were also periods of flare-up in his joint pain; generally 
cold weather aggravated the pain, and this could interfere 
with any physical activity.  The veteran used a cane daily.  
The veteran related unemployment since 2000 due to back 
problems and pain in both knees.  He was also frustrated 
because he could not find work he was able to do.

On clinical evaluation, there was no dislocation or 
subluxation as well as no inflammatory arthritis.  The 
veteran's knee was measured with a goniometer, where no 
obvious asymmetry of the joints and no sign of periarticular 
swelling were present.  Right knee range of motion was 0 to 
125 degrees.  There was no lateral instability.  Drawer sign 
was negative and the McMurray test was negative.  

The examiner also noted that as the veteran did not have any 
physical activity before the examination, the range of motion 
documented was probably better than average.  There was mild 
pain at rest, which became worse as the range of motion 
testing was performed.  The examiner stated that it was 
likely that the range of motion and function of the veteran's 
knees would be aggravated by any of the following:  pain, 
fatigue, weakness or lack of endurance.  Walking was 
considered to have the most functional impact.  There was no 
edema or effusion with no demonstrable instability or 
tenderness.  There was no abnormal movement, but some 
guarding on range of motion testing.

X-rays of the right knee indicated extensive destruction of 
the articular cartilage in the lateral half of the 
patellofemoral compartment with some lateral subluxation of 
the patella as a result.  Bony subchondral sclerosis was 
noted on each side of the articulation.  That was relatively 
stable, however.  There were also minimal degenerative 
changes in the medial compartment of the right knee.  The 
diagnosis was severe degenerative joint disease with internal 
derangement.

The veteran was scheduled for a right diagnostic knee 
arthroscopy with partial medial meniscectomy and incidental 
partial lateral meniscectomy in March 2003.  His pre-
operative diagnosis of the right knee was medial meniscal 
tear and tricompartmental degenerative joint disease.  His 
post-operative diagnosis was a medial meniscal tear and 
tricompartmental degenerative joint disease with fraying of 
the lateral meniscus noted on the arthroscopy.  No 
subluxation was described.

During a surgery follow-up visit in March 2003, the veteran 
complained of pain along the outside of his thigh and lower 
leg.  The examiner stated that illio tibial band tenderness 
was present and instructed the veteran to perform quadriceps 
stretches with a heating pad.

In May 2003, the veteran returned for a subsequent follow-up 
appointment.  The examiner stated that the illio tibial band 
symptoms suffered in March had been completely resolved.  The 
right knee portals were well healed without signs of 
infection.  Range of motion (ROM) was between 5 and 120 with 
effusion.  There was no ligamentous laxity.  Crepitance and 
pain with palpation of the patella were noted.  The veteran 
was considered to have significant post-traumatic arthritis 
of the right knee.

In June 2003 during his follow-up appointment, the veteran 
stated that he continued to suffer from knee pain and 
popping.  He stated that he was not interested in a knee 
replacement.  The examiner noted that the veteran had made 
significant effort to improve his lifestyle.  The veteran was 
dieting and had purchased a rowing machine to strengthen his 
upper body.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet.App. June 24, 2004) (Pelegrini II).  In 
Pelegrini II, slip op. at 11, the Court held that the VCAA 
requires VA to provide notice consistent with the 
requirements of 38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(b) 
and Quartuccio, supra: (1) notice of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide.  In what has 
been considered as a fourth element of the requisite notice 
under 38 C.F.R. § 3.159(b), VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."

The veteran filed his claim for an increased rating for the 
right knee, patellofemoral and medial compartment 
degenerative joint disease, medial meniscus tear with 
articular extension, and destruction of articular cartilage 
after the enactment of the VCAA.  Additionally, the RO's 
initial unfavorable decision in January 2003, was made only 
after the veteran had been provided notice of the VCAA 
provisions in August 2002.

In a letter dated in August 2002, the RO informed the veteran 
of its expanded duties to notify and assist under the VCAA 
and requested him to advise VA which parts of his body had 
torn ligaments and arthritis.  The RO advised the veteran it 
would make reasonable efforts to help him obtain the evidence 
necessary to support his claim, to include such things as 
medical records, employment records or records from other 
Federal agencies.  A medical examination would also be 
provided if deemed necessary.  The veteran responded noting 
that he had only had treatment at VA facilities.  The RO's 
January 2003 decision, and the statement of the case issued 
in June 2003, notified the veteran of the evidence 
considered, the legal criteria relied on, and, the reasons 
and bases for the denial of his claim.  

Moreover, by a letter issued in April 2004, the RO again 
explained to the veteran that it was developing his claim for 
an increased rating pursuant to the latter duty, requested 
the veteran to submit any pertinent evidence he had to 
support his claim and indicated that it would assist the 
veteran in obtaining and developing this evidence provided he 
identified the source or sources of the evidence.  It 
explained that it was required to make reasonable efforts to 
assist the veteran in obtaining such evidence, including 
medical records, but that it was the veteran's responsibility 
to ensure the RO's receipt of all pertinent information.  The 
RO requested the veteran to identify all outstanding evidence 
that needed to be secured, or to obtain the evidence on his 
own initiative and send it to the RO.  In response to the 
RO's letter, in April 2004, the veteran notified the RO that 
he received all of his medical treatment at the Albuquerque 
and Raton, New Mexico VA Medical Centers and that he had no 
additional evidence to submit.

The Board further notes that in the rating decision issued in 
January 2003, the veteran was informed that he would not be 
assigned a higher 20 percent disability rating, unless leg 
flexion was limited to 30 degrees; leg extension was limited 
to 15 degrees; or the semilunar cartilage was dislocated with 
frequent episodes of "locking" pain, and effusion into the 
joint.  In a statement of the case issued in June 2003, the 
RO again informed the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103.  The RO also informed the veteran of the reasons for 
which his claim had been denied, the evidence it had 
considered in denying the claim, and the evidence the veteran 
still needed to submit to substantiate his claim.  
Thereafter, the veteran was afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Thus, the veteran has been afforded appropriate notice under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, the veteran 
advised the RO that he received his medical treatment at the 
Albuquerque and Raton, New Mexico VA Medical Centers.  As 
such, VA obtained treatment records from August 2001 to June 
2003.  Additionally, VA has conducted necessary medical 
inquiry in an effort to substantiate the veteran's claim, 
specifically affording the veteran an examination in November 
2002.  See 38 U.S.C.A.§ 5103A (d).

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
the record is ready for appellate review.


Analysis


Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3 (2003).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found; in other 
words, the ratings may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  A disability may require re-
rating in accordance with changes in a veteran's condition.  
It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  See 38 C.F.R. § 4.1 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2003).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  See
38 C.F.R. § 4.45(2003).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  See 38 C.F.R. § 4.59 (2003).

Range of normal knee motion is shown to be from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Limitation of motion of the knee is described in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a non-compensable rating where flexion of 
the leg is limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a non-compensable rating where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  When, however, the limitation of motion of the 
specific joint(s) involved is non-compensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X- ray evidence of involvement of two 
or more major joints or two or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).

Knee disabilities may also be rated under Diagnostic Code 
5257, which provides for rating other impairment of the knee.  
Recurrent subluxation or lateral instability is rated 30 
percent where severe, 20 percent where moderate and 10 
percent where slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a non-compensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a non-
compensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257(2003)) a separate 10 percent rating may be assigned 
where some limitation of motion, albeit non-compensable, has 
been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

The veteran is service connected for a right knee disability, 
currently evaluated as 10 percent disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).  The veteran contends 
that he is entitled to a higher initial rating for this 
disability as he has pain on walking and some days must use a 
cane to stay on his feet.

The relevant medical evidence of record includes treatment 
records from the Albuquerque and Raton, New Mexico VA Medical 
Centers from 2002 to 2003, and the VA medical examination 
conducted in November 2002.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the propriety of assigning a higher, or separate rating under 
another Diagnostic Code has been considered.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The veteran's right knee disability is currently rated as 10 
percent disabling.  To obtain a 20 percent rating, for 
limitation of motion, the evidence must show limitation of 
flexion to 30 degrees under Diagnostic Code 5260 or 
limitation of extension to 15 degrees under Diagnostic Code 
5261.  In November 2002, the VA examination demonstrated that 
the veteran's flexion was limited to 125 degrees and his 
extension was not limited.  The May 2003 physical therapy 
notes show that the veteran had limitation of flexion to 120 
degrees and limitation of extension to 5 degrees.  Thus, the 
veteran is not entitled to a higher initial rating under 
either Diagnostic Code 5260 or 5261 for any part of the 
appeal period.  

The veteran complained of pain at his VA examination in 
November 2002 and during his physical therapy follow-up in 
May 2003.  He also describes using a cane for ambulation and 
difficulty in going up stairs.  However, even with 
consideration of additional functional impairment from 
factors such as fatigue, pain, weakness and incoordination, 
even during flare-ups, the veteran's limitation of motion is 
not shown to more nearly approximate flexion limited to 30 
degrees or extension limited to 15 degrees which is necessary 
to warrant an initial 20 percent rating.  Considering that 
the veteran's motion has been nearly normal when tested, it 
is determined that the 10 percent rating already encompasses 
the symptoms manifested by his service-connected knee 
disability.  Thus, no higher evaluation based on motion 
limitation is warranted with consideration of the guidance 
provided in 38 C.F.R. §§ 4.10, 4.40 and 4.45.  See DeLuca, 
supra.  The November 2002 X-ray did note internal 
derangement; however this was not confirmed on objective 
testing during the physical examination and subsequent 
examinations and follow-ups.

As the evidence does not show that the veteran has dislocated 
cartilage with frequent episodes of locking, pain and 
effusion into the joint, he is not entitled to an increased 
rating under Diagnostic Code 5258.  While the veteran has 
arthritis in his right knee and is rated on the basis of 
limitation of motion, he does not also have recurrent 
subluxation or lateral instability, so that a separate rating 
under Diagnostic Code 5257 is not also warranted. VAOPGCREC 
23-97.  During the November 2002 physical VA examination, it 
was noted that the veteran had no lateral instability and the 
Drawer and McMurray tests were negative.  The May 2003 
physical therapy notes stated that the veteran had no 
ligamentous laxity.  Accordingly, Diagnostic Code 5257 does 
not apply in this case and the 10 percent rating assigned for 
loss of motion is the appropriate rating for his knee for the 
full period of his appeal.  See 38 C.F.R. 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258 (2003) ; VAOPGCREC 23-97.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 38 
C.F.R. § 3.321(b) (2003).  However, the Board believes that 
the regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find the veteran's case outside the norm, 
so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Entitlement to an initial rating in excess of 10 percent for 
the right knee, patellofemoral and medial compartment 
degenerative joint disease, medial meniscus tear with 
articular extension, and destruction of articular cartilage, 
is denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



